DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments
1.	Applicant's arguments filed 30 September 2021 have been fully considered but are not persuasive. The amended claims are not allowable at least because they introduce new matter not originally disclosed in the specification.   


2.	Applicant's arguments filed on 17 February 2021 have been copied below for reference.

3.	The Applicant has amended the independent claims in an attempt to exclude Solyom’s automatic drive subsystem with sensors from the claimed multiple subsystems. 
The amendments do not overcome the rejection over Solyom in view of Rink. 

A. 	The Applicant has amended the preamble of the independent claims to recite a separate “sensor subsystem” (which Applicant maps to Solyom’s automatic drive subsystem with sensors) distinct from the claimed “multiple second subsystems”

	Firstly, the new recitations in the preamble do not exclude an invention with two or more sensor subsystems, one corresponding to the claimed “sensor subsystem” and another corresponding to one of the claimed “multiple second subsystems”. Solyom discloses multiple sensor subsystems (fig 1a, P77-84, etc), including the sensors of the automatic drive subsystem which corresponds to one of the claimed “multiple second subsystems”, rather than the claimed “sensor subsystem” in the preamble of the independent claims.
Secondly, when reading the preamble in the context of the entire claim, the recitation “for assisted, partially automated, highly automated, fully automated or driverless driving of a transportation vehicle, by at least one controller for navigation planning and trajectory planning for an assisted, partially automated, highly automated, fully automated or driverless journey by the transportation vehicle, a sensor subsystem, and multiple second subsystems” in the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Further, the recitation appears to be a statement of intended use, which suggests that the recited feature is optional and does not necessarily limit the scope of a claim. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

including but not limited to a steering, braking, drive, and a vehicular transmission”.
	However, this amendment has not successfully excluded Solyom’s automatic drive subsystem with sensors from the claimed second subsystems. 
	The new limitation requires only that “the second subsystems provide transportation vehicular functionality including but not limited to a steering, braking, drive, and a vehicular transmission”. The limitation does not exclude an automatic drive subsystem with sensors from the second subsystems, but merely requires that the second subsystems also include steering, braking, drive, and transmission functionality.

C.	The Applicant has further amended the independent claims such that “the functionality performance level measures the transportation vehicular functionality provided by the second subsystems”.
	However, this amendment has not successfully excluded Solyom’s automatic drive subsystem with sensors from the claimed second subsystems.
	Solyom ascertains the performance level of sensors of the automatic drive subsystem based on monitoring the automatic drive subsystem, and thus measures the performance level of the automatic drive subsystem itself, i.e. the transportation vehicular functionality provided by the second subsystems (P17-19, etc).

	In order to exclude Solyom’s automatic drive subsystem with sensors from the claimed second subsystem whose functionality performance level is ascertained, the 


4.	Applicant's arguments filed on 20 July 2020 have been copied below for reference.

5.	Applicant argues that Solyom merely describes determining and acting on a probability that a vehicle sensor will become unavailable based on external factors surrounding the vehicle (P21), rather than an observed reduction in performance. 
	This argument is not found persuasive. The probability that a vehicle sensor will become unavailable is both correlated with and a measure of the performance level of the sensor and the performance level of the automatic drive subsystem to which the sensor belongs, as claimed. 
	A determination that it is probable that a sensor soon will become unavailable, or an increase in the probability that a sensor will become unavailable, corresponds to a reduced performance level of both the sensor and the automatic drive subsystem to which the sensor belongs, as claimed.




Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification fails to disclose the following limitations of the newly amended claims: “the second subsystems provide transportation vehicular functionality consisting of a steering, braking, drive, and a vehicular transmissions wherein the second subsystems exclude sensor functionality, and wherein the second subsystem excludes the sensor subsystem”. 
	The new limitations are negative limitations not disclosed in the original specification. The original specification clearly discloses multiple subsystems including at least one sensor subsystem (fig 1, P6, 9, 16, etc), wherein the claimed implementing, ascertaining, transmitting, and adapting functions can be performed on the sensor excluding the sensor subsystem or any other sensor functionality, contrary to the currently amended claims. The original specification also does not exclude the sensor subsystem from the claimed implementing, ascertaining, transmitting, and adapting functions, contrary to the currently amended claims.
	Further, the original specification fails to disclose the negative limitation that the multiple second subsystems of steering, braking, drive, and vehicle transmission exclude any sensor functionality at all. It is unclear how the steering, braking, drive, and vehicle transmission subsystems could function without any sensor functionality at all. 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. (U.S. Patent Application Publication # 2015/0266488) in view of Rink et al. (German Patent Publication # 10 2014 213171).

Regarding claims 1-2 and 8, Solyom discloses a method for assisted, partially automated, highly automated, fully automated or driverless driving of a transportation vehicle, by at least one controller (8) for navigation planning and trajectory planning for an assisted, partially automated, highly automated, fully automated or driverless journey by the transportation vehicle, a sensor subsystem, and multiple second subsystems (fig 1a, P77-84, etc), the method comprising: 
receiving, from the at least one controller, driving-dynamics demands for operating the transportation vehicle, wherein the second subsystems provide transportation vehicular functionality including but not limited to a steering, braking, drive, and a vehicular transmission (fig 1a, P83, 88, 91, etc: transportation vehicle functionality including steering, braking, and drive functionality; transmission functionality not explicitly disclosed, but inherent in the autonomous vehicle of Solyom);
implementing the driving-dynamics demands received from the at least one controller by the second subsystems to operate the transportation vehicle (fig 1a: 3-8, P3, 83: subsystems such as an autonomous drive arrangement/subsystem including sensors, engine, brakes, and steering; an ABS subsystem; a cruise control subsystem; or alternatively the engine, brakes, and steering could be mapped to separate 
ascertaining a functionality performance level of at least one of the second subsystems based on monitoring the at least one second subsystem, the ascertained functionality performance level providing a determined quantitative value or range indicative of the monitored at least one second subsystem (P17-19, etc: ascertain performance level of sensors of the automatic drive subsystem based on monitoring the automatic drive subsystem), 
wherein the functionality performance level measures the transportation vehicular functionality provided by the second subsystems (P17-19, etc: ascertain performance level of sensors of the automatic drive subsystem based on monitoring the automatic drive subsystem, thus measuring the performance level of the automatic drive subsystem itself, i.e. the transportation vehicular functionality provided by the second subsystems); and 
transmitting, to the at least one controller, the ascertained functionality performance level (P17, 19, etc: performance level can be availability/unavailability of sensor(s)), and 
adapting, by the at least one controller, the navigation planning and trajectory planning based on the transmitted functionality performance level to enable continuation of the assisted, partially automated, highly automated, fully automated or driverless journey, accounting for a reduced functionality performance level indicated by the transmitted functionality performance level (P43, etc: e.g. alternative route may be generated for autonomous vehicle if sensor(s) are unavailable).
Solyom does not explicitly disclose trajectory planning for the vehicle.
route planning for the vehicle (P43, etc: route planning would be a part of the trajectory planning), discusses the trajectory of the vehicle (P21), and discloses that the driving is autonomous (title, abstract, etc: the autonomous driving would include all aspects of driving control/planning, including the trajectory of the vehicle). Thus Solyom implicitly discloses trajectory planning for the vehicle.
In the same field of endeavor, Rink discloses trajectory planning for the vehicle (P15, 17, etc).
It would have been obvious before the effective filing date of the claimed invention for Solyom to do so, as taught by Rink and/or suggested by Solyom, in order to improve the safety and/or comfort of the drive, with predictable results.  

Regarding claim 3, Solyom further discloses that road sections having predetermined properties are ignored from consideration in the navigation planning (P17, 43, etc).  

Regarding claim 4, Solyom further discloses that the speed of the motorized transportation vehicle is reduced and/or a safety distance to be kept from a motorized transportation vehicle traveling ahead is increased (P52-55, etc).
  
Regarding claim 5, Solyom in view of Rink further discloses that further motorized transportation vehicles situated in the surroundings of the motorized transportation vehicle are informed about the reduced performance level and/or the 
 
Regarding claims 6 and 9-10, Solyom in view of Rink further discloses preparing, by the controller, at least one further system such that the system at least partially supports the second subsystem when the reduced performance level of a second subsystem is transmitted (P17, 43, 52-55, etc). See also Rink (P48-49, 27, 109, claim 3, etc).

Regarding claim 7, Solyom further discloses that the navigation planning ascertains a suitable stopping point based on the reduced performance level (P7, 52, 54, 105, claim 13, etc).

Regarding claims 11-12, Solyom further discloses that the subsystems further supplies surroundings data of the vehicle (fig 1: 3-8, P17-19, 3, 83, etc: sensors)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shelley Chen/
Patent Examiner
Art Unit 3663
December 5, 2021